ORDER

Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to Maryland Rule 16-772, it is this 11th day of October, 2005,
ORDERED, by the Court of Appeals of Maryland, that Matthew Strohm Evans, Jr., be, and is hereby, disbarred by consent from the further practice of law in the State of Maryland; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Matthew Strohm Evans, Jr. from the register of attorneys, and pursuant to Maryland Rule 16 — 772(d) shall certify that to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.